Citation Nr: 0810606	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from April 1962 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a back disability.  

In a July 2007 decision, the Board found that the veteran had 
submitted new and material evidence and reopened the 
veteran's claim.  On the merits of the reopened claim, 
however, the Board determined there was no competent evidence 
relating the veteran's current back disability to his 
military service, and denied the claim.  The veteran appealed 
the July 2007 Board decision to the U.S. Court of Appeals for 
Veterans Claims (CAVC).  The record contains a Joint Motion 
for Remand, dated in November 2007, wherein the veteran's 
attorneys and the VA General Counsel agreed to remand of the 
veteran's claim.  In December 2007, a CAVC order was issued, 
remanding the veteran's claim to the Board for 
readjudication.


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran has a current back 
disability which is due to any incident or event in military 
service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service, nor may it be presumed that arthritis was 
manifested during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in May 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The May 2004 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claim, including medical records, 
employment records, or records from other Federal agencies.  
He was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  He was also 
specifically asked to provide any evidence in his possession 
which pertained to his claim.  In addition, the Board notes 
the RO sent the veteran a letter in March 2006 informing him 
of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  Thus, the Board concludes 
that all required notice has been given to the veteran.  

The Board also notes the RO has obtained the veteran's 
service medical records (SMRs) and VA outpatient treatment 
records.  The veteran did not identify any private health 
care provider from whom private medical records needed to be 
obtained.  Significantly, neither the veteran nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  

In this regard, the Board notes the veteran's attorney 
recently indicated that the veteran has been receiving 
treatment for his back disability at the VA Medical Center in 
Albuquerque, NM, and medical records documenting his most 
current treatment are not included in the record.  However, 
the Board finds this evidence need not be obtained in order 
for the Board to render a fully informed decision.  There is 
medical evidence of record which contains a current diagnosis 
regarding the veteran's back disability, and neither the 
veteran nor his attorney has indicated that a medical 
professional has recently evaluated the veteran and suggested 
that his current disability is related to his military 
service.  Therefore, while the VA outpatient treatment 
records may provide additional information as to the 
veteran's current diagnosis, the Board finds there is no 
reasonable possibility that this evidence would substantiate 
his claim, because the vital issue is whether there is an 
etiological relationship between the veteran's disability and 
service, and there is no indication that the records address 
that issue.  See 38 C.F.R. § 3.159 (c), (d) (2007).  

Similarly, although no VA examination has been conducted in 
conjunction with this claim, the Board finds a VA examination 
is not necessary, for reasons which will also be explained 
herein.   Therefore, the Board finds that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The SMRs show that, in January 1978, the veteran reported 
that he hurt his back lifting a garage door.  On examination, 
his back was tender, with paraspinal muscle spasm.  The 
assessment was acute muscle sprain, and the veteran was 
prescribed medication and bed rest.  In February 1978, the 
veteran was ambulatory and he was noted to be improving, but 
his backache was not better.  He was again prescribed 
medication and bed rest.  Subsequent SMRs are negative for 
any additional complaints, treatment, or findings related to 
a back disability.  In evaluating this claim, the Board finds 
it highly probative that, for the remaining three years of 
his active duty service, the veteran sought treatment for 
other problems, but did not complain of, or seek treatment 
for, a back disability.  Therefore, the Board finds that any 
back problem the veteran manifested in service was acute and 
transitory and did not cause a chronic, residual disability 
during military service.  

The first time the veteran is shown to have manifested a back 
disability after service was in May 2001, which was 20 years 
after he was separated from service.  At that time, he was 
shown to have degenerative disc disease affecting the lumbar 
and cervical spine, as well as compression of vertebral 
bodies in the mid-thoracic spine.  See May 2001 VA X-ray 
report.  There are no associated clinical records which 
contain any indication as to the onset or cause of the 
veteran's back disability; however, the evidence also 
includes a February 2004 private medical record from W.J., 
M.D., which shows the veteran sought treatment for problems 
with his mid-thoracic spine.  Dr. J noted the veteran 
reported that his pain had begun in 1976 when he hurt his 
back in the Navy and, since that time, he had experienced 
intermittent non-radiating mid-thoracic back pain.  

Although the February 2004 private medical record shows the 
veteran reported that his back pain began in service and has 
continued since that time, the Board finds it probative that 
there is no medical evidence of record which shows the 
veteran complained of back pain or sought treatment for a 
back disability between the time he was separated from 
service in 1981 and 2001.  This gap of 20 years in the record 
militates against a finding that the veteran's in-service 
back injury caused a chronic disorder, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  See 38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) 
(to the effect that in-service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.  

In this context, the Board notes the veteran was asked to 
provide evidence in support of his claim, but he has not 
provided any evidence which addresses the lack of complaints 
or treatment shown during the 20-year post-service period.  
In addition to the names of medical professionals who treated 
him after service, evidence which would bolster the veteran's 
report of experiencing back pain since service includes 
statements from people who have known him since service and 
know of any problems he has had with his back or a statement 
from the veteran about how he treated his intermittent back 
pain during those 20 years.  However, the veteran has not 
provided any such evidence.  Therefore, although it is an 
unpleasant task to discount the veteran's credibility, the 
Board finds that his report of continuity of symptomatology 
since service lacks any independent support and is, thus, 
afforded lessened probative value in light of the lack of 
corroborating medical or lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  

In addition to the foregoing, the Board notes there is no 
competent evidence of record which establishes an etiological 
relationship between the veteran's current back disability 
and his military service.  The medical evidence does not 
contain an opinion which relates his back disability to 
service, and the only evidence that establishes a 
relationship between the veteran's current disability and 
service consists of his own statements.  While the veteran is 
certainly competent to address his symptoms, there is no 
indication that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board 
recognizes that lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or lay-observable disability or symptoms.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan, supra.  However, the determination as to causation 
and nexus in this case requires sophisticated, professional 
opinion evidence and, as noted above, there is no such 
medical evidence of record.

In this regard, the Board notes the veteran has not been 
afforded a VA examination in conjunction with his claim; 
however, the Board finds a VA examination and/or opinion need 
not be obtained.  Although there is competent evidence of a 
current disability and evidence establishing an in-service 
injury, there is no indication, as shown by medical evidence 
that suggests a nexus or credible evidence of continuity of 
symptomatology, that the veteran's disability may be 
associated with his service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  As discussed above, the veteran is 
competent to report that he experienced continued symptoms 
after service, but his report of continuity is not considered 
credible given the lack of supporting, independent medical or 
lay evidence.  Therefore, a VA examination need not be 
obtained in this case.  

The Board has considered whether the veteran is entitled to 
presumptive service connection for his back disability, given 
the May 2001 X-ray which revealed degenerative changes in his 
lumbar and cervical spine.  See also September 2002 VA X-ray 
report.  As noted, service connection may be granted on a 
presumptive basis when certain chronic diseases, including 
arthritis, are manifested within one year after the date of 
the veteran's separation from service.  38 U.S.C.A. 
§ 1101(3); 38 C.F.R. §§ 3.307(a), 3.309(a).  Here, the 
veteran was not shown to have arthritis until 20 years after 
he was separated from service.  Therefore, presumptive 
service connection is not warranted in this case.  

In summary, the competent and probative evidence shows the 
veteran suffered a back injury in service, which did not 
result in a chronic back disability, given the lack of 
complaint or treatment during the remainder of service or for 
20 years thereafter.  There is no independent medical or lay 
evidence that supports the veteran's assertion of continuity 
of symptomatology since service.  In addition, there is no 
competent evidence of record which establishes a causal link 
between the veteran's current back disability and service.  
Therefore, the Board finds the preponderance of the evidence 
is against the grant of service connection for a back 
disability, and the benefit-of-the-doubt is not for 
application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for a back disability is 
denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


